COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


VIRGINIA ELECTRIC & POWER COMPANY

v.   Record No. 2654-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
ROBERT H. BRICE                                    APRIL 30, 1996


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

            (Ruth Nathanson Carter; Midkiff & Hiner, on
            brief), for appellant.
            (Thomas J. Schilling, on brief), for
            appellee.



     Virginia Electric & Power Company ("employer") contends that

the Workers' Compensation Commission erred in finding that Robert

H. Brice ("claimant") proved a causal relationship between his

fibromyalgia and his compensable May 9, 1991 injury by accident.

 Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
684, 688, 376 S.E.2d 814, 817 (1989).   "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     In finding that claimant sustained his burden of proving a

compensable change in condition, the commission found as follows:
          The medical record is in conflict. Dr.
          Willis diagnosed the claimant with
          fibromyalgia "associated with his primary
          symptom complex," in March of 1994. Dr.
          Calkins likewise diagnosed fibromyalgia in
          September 1994, but stated that she was not
          qualified to determine whether the
          fibromyalgia stemmed from the dog bite. Dr.
          Lomeo, a rheumatologist, stated that the
          claimant has a secondary fibromyalgia
          syndrome from his dog attack. However, Dr.
          Lomeo also stated that the claimant has
          reflex sympathetic dystrophy which is
          unsupported by the record. Dr. Malcolm
          stated that the claimant's records do not
          support a finding of RSD, and that his
          fibromyalgia is unrelated to the 1991 injury.
           Two of the treating doctors link the
          fibromyalgia to the dog bite. Only Dr.
          Malcolm, who has never treated the claimant,
          believes that the fibromyalgia is unrelated
          to the dog bite.

     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinions of Drs.

Willis and Lomeo, and to reject Dr. Malcolm's opinion.    Dr.

Malcolm performed a record review for employer and never examined

claimant.   The opinions of Drs. Willis and Lomeo constitute

credible evidence to support the commission's decision.   "The

existence of contrary evidence in the record is of no consequence

if there is credible evidence to support the commission's


                                 2
finding."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894,

407 S.E.2d 32, 35 (1991).

     For the reasons stated, we affirm the commission's decision.



                                         Affirmed.




                                 3